DETAILED ACTION
This is the second Office Action regarding application number 16/964,092, filed on 07/22/2020, which is a 371 of PCT/JP2019/004010, filed on 02/05/2019, and which claims foreign priority to JP 2018-018657, filed on 02/05/2018.
This action is in response to the Applicant’s Response received 07/25/2022.

Status of Claims
Claims 1-21 are currently pending.
Claims 1, 4, and 7-10 are amended.
Claims 2, 3, 5, 6, and 11-21 are withdrawn.
Claims 1, 4, and 7-10 are examined below.
The rejection of claims 1, 4, and 7-10 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 1, 4, and 7-10 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 07/25/2022 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over YU (US 2015/0014627 A1) in view of CHEN (“Highly Emissive and Color-Tunable CuInS2-Based Colloidal Semiconductor Nanocrystals: Off-Stoichiometry Effects and Improved Electroluminescence Performance”) and YAO (“Surfactant-Free CuInS2 Nanocrystals: An Alternative Counter-Electrode Material for Dye-Sensitized Solar Cells”).
Regarding claim 1, YU teaches a semiconductor film comprising a plurality of semiconductor nanoparticles having a core-shell structure (semiconductor layer may include core-shell nanoparticle structures, para. 83),
a core portion containing a compound represented by the following general formula (1) Cuy1Inz1A1(y1+3z1)/2 (1), In the general formula (1), y1 satisfies a relationship of 0<y1≤20, z1 satisfies a relationship of 0<z1≤20, and A1 represents S, Se, or Te, (nanoparticles may include materials such as CuInS2, para. 82) 
a shell portion containing ZnS, the sulfur coordinating to the semiconductor nanoparticles (nanoparticles may include ZnS shells, para. 105).
YU does not describe expressly the specific core-shell nanoparticles having the claimed general formula, or sulfur coordinating to the plurality of semiconductor nanoparticles, wherein the sulfur coordinating to the plurality of semiconductor nanoparticles is different from the plurality of semiconductor nanoparticles.
CHEN teaches a CuInS2-ZnS core-shell nanoparticles for optical applications that provide highly emissive and color-tunable materials, using methods that are simple, hassle-free, and can be scaled to produce large amounts (conclusions).
YAO teaches improved CIS-based nanoparticles with improved electrical conductivity resulting from the exchange of 1-dodecanethiol ligands on the nanoparticle surfaces with ligands of coordinating sulfur ions (abstract and sections 2.1-2.2). YAO reports many other advantages to this type of ligand exchange.

    PNG
    media_image1.png
    183
    456
    media_image1.png
    Greyscale

It would have been obvious to skilled artisans to modify YU and use the CuInS2-ZnS core-shell nanoparticles taught by CHEN because they are color-tunable (provide sensitivity for multiple wavelengths) and are simple to synthesize.
It would have been obvious to skilled artisans to modify YU further and exchange the ligands of the core-shell nanoparticles incorporated by CHEN, and replace the ligands with coordinating sulfur as taught by YAO, in order to improve the electrical conductivity of the material.

Regarding claim 4, the combination of YU, CHEN, and YAO teaches or would have suggested the optical sensor, comprising: the semiconductor film according to claim 1; and a first electrode and a second electrode that are disposed to face each other, wherein the semiconductor film is disposed between the first electrode and the second electrode (devices include first and second electrodes, YU, para. 23).

Regarding claim 7, the combination of YU, CHEN, and YAO teaches or would have suggested the solid-state image sensor, comprising: at least the optical sensor according to claim 4 and a semiconductor substrate stacked for each of a plurality of one- or two-dimensionally arranged pixels (YU explains that functional arrays may include stacking together or arranging multiple sensor elements in a multi-dimensional matrix, para. 112, especially for sensors, para. 158).

Regarding claims 8-10, the combination of YU, CHEN, and YAO teaches or would have suggested the solid-state image sensor, comprising: the optical sensor according to claim 4 and a semiconductor substrate stacked for each of a plurality of one- or two-dimensionally arranged pixels, but does not specifically mention the colors (blue, green, red, etc.).  YU describes, however, that multiple colors can be made for the stacked semiconductor elements. YU also describes elements with emission in red, green, and blue colors (YU, para. 181). It would have been obvious to skilled artisans to modify the device to provide for sensing and emitting light of different colors, such as RGB.


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721